Case 2:15-cr-20482-DML-RSW ECF No. 60, PageID.415 Filed 03/08/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                             Case Number 15-20482
v.                                                            Honorable David M. Lawson

CHRISTOPHER CATLETT,

                  Defendant.
_____________________________________/

            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       Defendant Christopher Catlett has filed a motion asking the Court to reduce his sentence

to time served under the authority of the compassionate release provision of 18 U.S.C. §

3582(c)(1)(A)(i), as amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391,

132 Stat. 5194, 5239. Catlett has served almost three-quarters of a 72-month prison sentence for

distributing child pornography. He argues that a sentence reduction is justified by his medical

conditions (scoliosis, severe obstructive sleep apnea, and a history of kidney surgery) coupled with

the threat of infection with the novel coronavirus in the congregant confinement of a prison setting.

Because Catlett has not shown that “extraordinary and compelling reasons warrant such a

reduction,” as section 3582(c)(1)(A)(i) requires, his motion to reduce his sentence will be denied.

                                                 I.

       Catlett pleaded guilty to a single count of distributing child pornography, and on October

4, 2016, the Honorable Avern Cohn sentenced him to 72 months in prison. He presently is

confined by the Bureau of Prisons (BOP) at FCI Ashland, in Ashland, Kentucky, which is a low

security facility that houses around 940 inmates.       Catlett is 36 years old.     He has served

approximately 51 months or around 70% of his custodial sentence. Public records of the BOP

indicate that the defendant is scheduled to be released from prison on January 7, 2022.
Case 2:15-cr-20482-DML-RSW ECF No. 60, PageID.416 Filed 03/08/21 Page 2 of 7




       The most recent data disclosed by the BOP indicates that there are no active coronavirus

cases among inmates and seven among staff at the Ashland facility, although 338 inmates and 62

staff previously were diagnosed and now have recovered. Reports indicate that six inmates have

died. See https://www.bop.gov/coronavirus/. The BOP also recently began reporting data on the

number of COVID-19 vaccinations that it has administered to staff and inmates. The available

data indicate that 120 staff and 100 inmates fully have been vaccinated at the Ashland facility.

                                                 II.

       As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

release.” Ibid. “The request may come through a motion in federal court filed by the Director of

the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

18 U.S.C. § 3582(c)(1)(A)).

       Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). Catlett relies on subparagraph (i) of the statute. Under that provision, the

Court can order a reduction of a sentence, even to time served, by following a procedure that the

court of appeals has distilled into three steps.       First, consider whether “extraordinary and




                                                -2-
Case 2:15-cr-20482-DML-RSW ECF No. 60, PageID.417 Filed 03/08/21 Page 3 of 7




compelling reasons warrant such a reduction.” Second, determine if the “reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” Third, “consider[] the

factors set forth in section 3553(a) to the extent that they are applicable.” United States v. Ruffin,

978 F.3d 1000, 1004-06 (6th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)).

        The Sentencing Commission’s policy statement to be considered under step two is found

in U.S.S.G. § 1B1.13, which simply recites the statute. The commentary adds gloss, which does

not have the force of law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration

denied, 929 F.3d 317 (6th Cir. 2019) (en banc) (holding that the “commentary has no independent

legal force — it serves only to interpret the Guidelines’ text, not to replace or modify it”). That

has led the court of appeals in its evolving guidance on the subject to hold that district courts should

dispense with step two when the motion for compassionate release comes from a prisoner and not

the BOP. United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (“We now join the majority

of district courts and the Second Circuit in holding that the passage of the First Step Act rendered

§ 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for compassionate

release.”) (citing United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020)).

        More recently, the court of appeals took the explanation a step further. In United States v.

Elias, 984 F.3d 516 (6th Cir. 2021), the court ascribed Congress’s amendment of section

3582(c)(1) to the BOP’s “rare[]” exercise of its power to move for sentence reductions, that “the

program was plagued by mismanagement,” and that “the BOP ‘ha[d] no timeliness standards for

reviewing . . . requests.’” 984 F.3d at 518 (quoting United States v. Brooker, 976 F.3d 228, 231-

32 (2d Cir. 2020)). It reaffirmed Jones’s holding “that § 1B1.13 is not an applicable policy

statement for compassionate-release motions brought directly by inmates, and so district courts

need not consider it when ruling on those motions.” Id. at 519-20. It then held that “in the absence




                                                 -3-
Case 2:15-cr-20482-DML-RSW ECF No. 60, PageID.418 Filed 03/08/21 Page 4 of 7




of an applicable policy statement for inmate-filed compassionate-release motions, district courts

have discretion to define ‘extraordinary and compelling’ on their own initiative.” Ibid.

       The government continues to resist the holding in Jones, calling it “dicta” and professing

to ‘preserve” its argument against the application of that case’s teachings. However, after Elias,

there is not much argument to preserve; Elias is controlling circuit precedent.

                                                 A.

       The government concedes that the request for release has been properly exhausted, so that

threshold requirement for relief has been satisfied.

                                                 B.

       Addressing the first element — extraordinary and compelling reasons — Catlett contends

that he has several medical conditions that subject him to an elevated risk of complications from

the highly-contagious novel coronavirus. He asserts that his history of unspecified childhood

“kidney disease,” for which he was treated surgically, scoliosis, and “severe obstructive sleep

apnea” all elevate his medical risk.

       In Jones, the court of appeals noted that a prisoner may establish “extraordinary and

compelling reasons” warranting early release either where he “has COVID-19 (because [the

inmate] may suffer from serious long-term health problems and potentially may require treatment

that he cannot receive [while in custody]), or where he does not have COVID-19 (because [other]

medical issues put [him or her] at risk of contracting the virus).” Jones, 980 F.3d at 1106 n.6. And

the defendant is justifiably concerned about the health risks posed by his incarceration. “The

COVID-19 virus is highly infectious and can be transmitted easily from person to person. COVID-

19 fatality rates increase with age and underlying health conditions such as cardiovascular disease,

respiratory disease, diabetes, and immune compromise. If contracted, COVID-19 can cause severe




                                                -4-
Case 2:15-cr-20482-DML-RSW ECF No. 60, PageID.419 Filed 03/08/21 Page 5 of 7




complications and death. . . . [T]he Centers for Disease Control and Prevention (“CDC”)

recommends preventative measures to decrease transmission such as physical distancing, mask

wearing, and increasing focus on personal hygiene such as additional hand washing.” Wilson v.

Williams, 961 F.3d 829, 833 (6th Cir. 2020). “The COVID-19 pandemic is extraordinary and

unprecedented in modern times in this nation. It presents a clear and present danger to free society

for reasons that need no elaboration.” United States v. Ortiz, No. 16-439, 2020 WL 3640582, at

*2 (S.D.N.Y. July 6, 2020).

       Moreover, “the crowded nature of federal detention centers presents an outsize risk that the

COVID-19 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who

contracts the virus while in prison will face challenges in caring for himself. For these reasons, in

the past months, numerous [federal] courts . . . have ordered the temporary release of inmates held

in pretrial or presentencing custody and, in more limited instances, the compassionate release of

high-risk inmates serving federal sentences.” Ibid. (collecting cases; footnotes omitted).

       It is widely recognized and publicly acknowledged that persons with certain medical

conditions face an increased risk of severe consequences from potential COVID-19 infection.

United States v. Lassiter, No. 17-232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020) (“The risk

factors include age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease;

obesity; diabetes; liver disease; and a compromised immune system.”) (citing Coronavirus Disease

2019 (COVID-19), People Who Are at Risk for Severe Illness, Centers for Disease Control &

Prevention (June 25, 2020), https://bit.ly/2WBcB16). It is appropriate for the Court to consult the

CDC guidelines and other “scientific journal[s]” when determining whether extraordinary and

compelling reasons exist. Elias, 984 F.3d at 521.




                                                -5-
Case 2:15-cr-20482-DML-RSW ECF No. 60, PageID.420 Filed 03/08/21 Page 6 of 7




       The pandemic guidelines published by the CDC, which regularly have been updated over

the past year with the benefit of ongoing research about the COVID-19 disease, do not list any of

the defendant’s diagnosed medical conditions as recognized serious medical risk factors. See CDC

Risk Factors: People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Feb. 19, 2021)

(emphases added). The CDC guidance does identify “chronic kidney disease” and “chronic

obstructive pulmonary disease” as risk factors, but the available medical records do not indicate

that the defendant has been diagnosed with either of those serious conditions. The medical records

contain no notes about any diagnosis or treatment for kidney disease. The government represents

in its opposition that notes from the PSIR indicate that the defendant had surgery for a “mega

ureter” condition when he was a child, and he does not dispute that recitation of the medical history

concerning his kidney condition. There is no indication in the medical history of any diagnosis

with or treatment for any chronic kidney disease. The defendant was diagnosed in June 2019 with

“severe obstructive sleep apnea,” see Medical Notes dated June 14, 2019, ECF No. 56-1,

PageID.359. But nothing in his medical records indicates a diagnosis of COPD or any analogous

severe lung disease, and “sleep apnea” is not a recognized serious medical risk factor under the

currently published CDC guidelines.

       Moreover, another pertinent consideration is the probability that the defendant may be

exposed to the coronavirus in his present situation, which in this case appears to be nil. Recent

reports indicate that the probability of infection at Ashland, although once quite high, now is very

low, with no active cases among inmates. The defendant has no recognized serious medical risk

factors, and there are no active coronavirus cases among inmates at his facility. He therefore has




                                                -6-
Case 2:15-cr-20482-DML-RSW ECF No. 60, PageID.421 Filed 03/08/21 Page 7 of 7




not established sufficiently that he presently faces an extraordinary and compelling medical risk

that warrants his release.

                                                C.

       Because the defendant has not demonstrated extraordinary and compelling reasons to

reduce his sentence, the Court need not discuss the relevant section 3553(a) factors.

                                               III.

       Catlett has exhausted his administrative remedies. However, he has not demonstrated that

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) is justified.

       Accordingly, it is ORDERED that the defendant’s motion for compassionate release (ECF

No. 44) is DENIED.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Dated: March 8, 2021




                                               -7-
